Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims/Amendments
This Office Action Correspondence is in response to Applicant’s amendments filed 15 June 2022.
Claims 1, 9, 21, 27, 39-54 are pending. Claims 1,9, 21 are amended. Claims 2-8, 10-20, 22-26, 28-38 are cancelled. Claims 39-54 are new.
Claim 9 objection is withdrawn in light of claim amendments.
Claim Objections
Claim 9 objection is withdrawn in light of claim amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 9, 14, 30 are rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, discussed in the Office Action of 16 Feb 2022 are withdrawn in light of claim amendments.
Claim 9 and 21 (and depending claims 43-54) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9 and 21, limitation “a bottom surface of the third portion is between the second top surface and a bottom surface of the second portion” is unclear and confusing how the bottom surface of the third portion can be disposed between surfaces of the second portion since claim 9 top of page 3 and claim 21 line 7 establish that the third portion is entirely embedded in the first portion.
For the purpose of examination, the above discussed limitation shall be interpreted as “a bottom surface of the third portion is at a height between the second top surface and a bottom surface of the second portion” in light of Fig. 3.
In light of the above, depending claims 43-54 are also rejected at least due to dependency on rejected claim 9 and 21 respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 27, 39, 40, 41, 42, 43, 44, 46, 47, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2020/0194239 A1 having effectively filed date of 12 June 2018 and hereinafter “Sasaki”) in view of Ohmi et al. (US 2003/0121609 A1 hereinafter “Ohmi”) and Koshiishi et al. (US 2004/0040931 A1 hereinafter "Koshiishi"), Dhindsa (US 6,039,836) or alternatively Yeom et al. (KR20180035980A hereinafter "Yeom" and referring to English Machine Translation).
Regarding claim 1 and 9, (see 112b section above regarding claim interpreation) Sasaki teaches an edge ring (30, Fig. 1, 2, 4, 5, 6, paragraph [0019], [0031]-[0040]) comprising: a first portion (comprising an outer portion of the edge ring 30, Fig. 1, 2, 4, 5, 6) having a first top surface; a second portion  (comprising an inner portion of edge ring 30, Fig. 1, 2, 4, 5, 6) coupled to the first portion and having a second top surface (i.e. surface which is under/below wafer W, Fig. 1, 2, 4, 5, 6) lower than the first top surface; a third portion (comprising groove 50, Fig. 2, 4-6, paragraph [0034]) entirely embedded/disposed in the first portion (comprising an outer portion of edge ring 30, Fig. 1, 2, 4, 5, 6), wherein the third portion is less than a thickness of the first portion (as understood from Fig. 2, 4, 5, 6).
Further regarding claim 9, Sasaki teaches an apparatus for etching (comprising substrate processing device Fig. 1, paragraph [0014]-[0015]), comprising: a chamber (comprising container 10, Fig. 1, paragraph [0015]); a pedestal (comprising mounting stage 11 and electrostatic chuck 25, Fig. 1, paragraph [0015], [0019]) configured to receive and support a semiconductor wafer (W, Fig. 1) in the chamber (comprising 10, Fig. 1, paragraph [0015]); and the edge ring (comprising 30, Fig. 1, 2, 4, 5, 6) is disposed over the pedestal (comprising 11 and 25, Fig. 1); wherein the second top surface (i.e. surface of inner flanged shaped portion of edge ring 30, Fig. 2) is under the semiconductor wafer (W, Fig. 2), a third top surface of the third portion (see annotated Fig. 2 below).
See annotated Fig. 2 of Sasaki below.

    PNG
    media_image1.png
    793
    1084
    media_image1.png
    Greyscale

Regarding claim 1 and 9, Sasaki as applied above does not explicitly teach a thickness of the third portion is greater than a thickness of the second portion, a thickness of the seal member is less than the thickness of the second portion, the third portion has a dielectric constant less than a dielectric constant of the first portion and the second portion, a seal member sealing the third portion, and the third portion is sealed by the seal member at a vacuum pressure.
Further regarding claim 9, Sasaki does not explicitly teach that the third top surface is between the first top surface of the first portion and the second top surface of the second portion and a bottom surface of the third portion is at a height between the second top surface and a bottom surface of the second portion.
However, Ohmi teaches an etching apparatus (plasma etching device, Fig. 1, abstract, paragraph [0048]) comprising an edge ring (comprising auxiliary electrode 102 including local electrode 103 and means for adjusting junction impedance 104, Fig. 1, paragraph [0047]; comprising local electrode 103 including cavity 117a/b, Fig. 26 (c) and 26(d), paragraph [0074]; claim 25) including a third portion(117a, Fig. 26(c),  117b, Fig. 26(d)) comprising vacuum, body of inert gas, or a material having a different dielectric constant from the edge ring (comprising local electrode 103, Fig. 26(d))  to enable adjusting the junction impedance between the edge ring (comprising 103, Fig. 26 (c)-(d)) and the substrate support (comprising 101, Fig. 26 (c)-(d), paragraph [0074]) to control the penetration of high frequencies into the surface of the edge ring (comprising 102 including local electrode 103, Fig. 1, paragraph [0068]). Further, it is noted that in Fig. 26 (d) third portion (117b, Fig. 26 (d)) is enclosed and the bottom portion of the edge ring (comprising 103, Fig. 26 (d)) is substantially similar to that of seal member 137 of instant application Fig. 3. Ohmi further teaches a thickness of the seal member is less than the thickness of the edge ring (as understood from Fig. 26(d)).
Additionally, Sasaki teaches that the third portion (50, Fig. 2) is formed to adjust the impedance of the edge ring (paragraph [0035]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/provide a seal member sealing the third portion(Sasaki: 50, Fig. 2; Ohmi: 117a/b, Fig. 26(c) and 26(d)) (i.e. provide a seal member at the bottom of third portion 50 of Saski) to seal the third portion at a vacuum pressure in view of teachings of Ohmi in the apparatus of Sasaki as a known suitable alternative configuration of a third portion and an edge ring which would enable adjusting the impedance with respect to an edge ring (Ohmi: paragraph [0074]) for a desired plasma etching process. Further, it would be obvious to one of ordinary skill in the art when modifying the edge ring 30 of Sasaki with the teachings of Ohmi (i.e. by providing a seal portion to the bottom of the third portion 50 of Sasaki), claim 9 limitation “bottom surface of the third portion is at a height between the second top surface and a bottom surface of the second portion" would be met since the third portion 50 of Sasaki would be sealed with the seal member making the top surface of the seal member the bottom surface of the third portion which would be above the bottom surface of the second portion.
Further, Ohmi teaches that adjusting the size (i.e. thickness) of the third portion (cavity 117a/b, Fig. 26. (c) and 26 (d)) would adjust the impedance (paragraph [0074]) to control the penetration of high frequencies into the surface of the edge ring (comprising 102 including local electrode 103, Fig. 1, paragraph [0068]). Ohmi further teaches a thickness of the seal member is less than the thickness of the edge ring (as understood from Fig. 26(d)). One of ordinary skill in the art would appreciate that the thickness of the seal member (bottom portion bottom portion of the edge ring 103, Fig. 26(d)) would affect the placement and the size of the third portion with respect to the edge ring as a whole and thus would affect the electrical properties (i.e. impedance) of the edge ring. 
Further, regarding limitation "a third top surface of the third portion is between the first top surface of the first portion and the second top surface of the second portion," one of ordinary skill in the art would appreciate that the positioning /height of the different surfaces of the focus/edge ring would be dependent on the size/dimensions/thicknesses of the first, second and third portions of the focus/edge ring.
Additionally, Koshiishi teaches that the shape, dimension, and selection of material of a focus ring are all variables that can be adjusted to affect the impedance of the focus/edge ring (para. [0074]).
Without showing unexpected results, the claimed thickness of the third portion and the thickness of the seal member (and additionally the respective positions/heights of the first, second, and third top surfaces which respect to one another) cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the thickness of the third portion and the thickness of the seal member (which would affect the relative positions/heights of the first, second, and third top surfaces of the edge ring)  in view of teachings of Ohmi and Koshiishi in the apparatus of Sasaki in view of Ohmi to obtain the desired impedance of the edge ring for optimized substrate/wafer processing, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). See also MPEP § 2144.05.
Regarding limitation "the third portion has a dielectric constant less than a dielectric constant of the first portion and the second portion":
Dhindsa teaches (Fig. 6, col 7 line 51- col 8 line 10, abstract) a focus/edge ring (302, Fig. 6) comprising a third portion (comprising inserts 602, 604, 606, Fig. 6) having low dielectric constant material encapsulated inside the focus/edge ring (302, Fig.6) wherein the third portion is a material having lower dielectric constant than the remainder of the focus ring (abstract, col 4 line 42-67) for the purpose of bending equipotential field lines to reduce focus ring erosion (col 8 line 14-18). (Examiner notes that Dhindsa addresses the same problem as the instant invention as disclosed in para. [0018] and [0035] of the instant specification.).
Alternatively, Yeom teaches a focus/edge ring (150, Fig. 1) comprising a third portion (comprising 154, Fig. 1) having a dielectric constant which is less than a dielectric constant of the outer portion (comprising 152, Fig. 1) in order to extend the lifespan of the focus/edge ring (150, Fig. 1) (para. [0020]-[0022]). (Examiner notes that Yeom addresses the same problem as the instant invention as disclosed in para. [0018] and [0035] of the instant specification.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a material of the third portion (Sasaki: 50, Fig. 2) having a lower dielectric constant than the rest of the edge ring (i.e. first and second portion) in view of teachings of Dhindsa or alternatively Yeom in the apparatus of Sasaki in view of Ohmi and Koshiishi to enable reducing edge ring erosion and/or extend the lifetime of the edge ring (Dhindsa: col 8 line 14-18; Yeom: para. [0020]-[0022]).
Regarding claim 27 and 43, Sasaki in view of Ohmi, Koshiishi and Dhindsa (or alternatively Yeom) teach all of the limitations of claim 1 and 9 respectively as applied above and Sasaki further teaches wherein the edge ring further comprises an alignment anchor (interpreted broadly as comprising a structure that is capable of supporting and aligning) comprising radially extending spoke like portion of the edge ring 30 located between adjacent recess/third portion 50 (see annotated Fig. 4C). Note that the alignment anchor of Sasaki is substantially similar to the alignment anchor 135 shown in Fig. 6A of the instant application wherein both the alignment anchor 135 of the instant application and the prior art extend radially outward between recesses/third portion (Sasaki: groove 50, Fig. 4C; instant application: recess 132c, Fig. 6A) and is coupled to radially inward and radially outward portions of the edge ring. Note that the alignment anchor 135 of the instant application (Fig. 6A, paragraph [0037]) is understood to be a supporting portion of the edge ring located between recesses 136c (Fig. 6A) and which couples a radially inner and radially outer portion of the edge ring, and does not appear to have any further purpose or function other than providing structural support and alignment to the edge ring.  Thus, the regions of the edge ring of Sasaki which are between the recesses are considered to read on “an alignment anchor.”
See annotated Fig. 4C of Sasaki below.

    PNG
    media_image2.png
    795
    1201
    media_image2.png
    Greyscale

Regarding claim 39 and 44, Sasaki in view of Ohmi, Koshiishi and Dhindsa (or alternatively Yeom) teach all of the limitations of claim 1 and 9 respectively as applied above and Sasaki further teaches wherein at least a bottom surface of the second portion (see annotated Fig. 2 of Sasaki above) is in contact with a pedestal (comprising electrostatic chuck 25 including outer peripheral portion 25b, Fig. 2, para. [0019]).
Regarding claim 40, Sasaki in view of Ohmi, Koshiishi and Dhindsa (or alternatively Yeom) teach all of the limitations of claim 1 and 39 as applied above and in light of how Sasaki was modified in view of teachings of Ohmi in claim 1 to provide a seal member (Ohmi: comprising bottom portion of ring 103 which seals 117, Fig. 26 (d)) which is aligned with the bottom surface of the edge ring 103 (Fig. 26 (d)) to seal third portion 50 of Sasaki (Fig. 2) limitation “wherein the bottom surface of the second portion is aligned with a bottom surface of the seal member” would be met in the resulting apparatus.
Regarding claim 41 Sasaki in view of Ohmi, Koshiishi and Dhindsa (or alternatively Yeom) teach all of the limitations of claim 1 as applied above and Sasaki further teaches wherein the second top surface of the second portion (see annotated Fig. 2 of Sasaki above) is under a semiconductor wafer (W, Fig. 2).
Regarding claim 42 and 46 Sasaki in view of Ohmi, Koshiishi and Dhindsa (or alternatively Yeom) teach all of the limitations of claim 1 and 9 as applied above and Sasaki further teaches wherein a width of the first portion (i.e. outer portion) of the edge ring is greater than a width of the second portion (i.e. stepped lower portion which is under the wafer W) (as understood from Fig. 2).
Regarding claim 47, Sasaki in view of Ohmi, Koshiishi and Dhindsa (or alternatively Yeom) teach all of the limitations of claim 1 and 9 respectively as applied above and Sasaki further teaches a showerhead (comprising shower head 24, Fig. 1, para. [0018]) disposed in the chamber (comprising container 10, Fig. 1, paragraph [0015]).
Regarding claim 48, Sasaki in view of Ohmi, Koshiishi and Dhindsa (or alternatively Yeom) teach all of the limitations of claim 1 and 9 respectively as applied above and Sasaki further teaches a ring assembly (comprising cylindrical insulating holder 12, Fig. 1, para. [0015]), wherein the ring assembly comprises an annular configuration configured to receive the edge ring (comprising 30, Fig. 1).
Claim(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2020/0194239 A1 having effectively filed date of 12 June 2018 and hereinafter “Sasaki”) in view of Ohmi et al. (US 2003/0121609 A1 hereinafter “Ohmi”) and Koshiishi et al. (US 2004/0040931 A1 hereinafter "Koshiishi"), Dhindsa (US 6,039,836) or alternatively Yeom et al. (KR20180035980A hereinafter "Yeom" and referring to English Machine Translation) as applied to claims 1, 9, 27, 39, 40, 41, 42, 43, 44, 46, 47, 48 above and further in view of Nishio et al. (US 2007/0232085 A1 hereinafter “Nishio”).
Regarding claim 45, Sasaki in view of Ohmi, Koshiishi and Dhindsa (or alternatively Yeom) teaches all of the limitations of claim 1 as applied above including a first top surface of a first portion is approximately at the same height as the top of the semiconductor wafer (W, Fig. 2) (see annotated Fig. 2 of Sasaki in claim 1 rejection above), but does not explicitly teach that the first top surface of the first portion is higher than the semiconductor wafer.
However, Nishio teaches an edge ring (comprising 31, Fig. 3;) including a first portion (i.e. right-side portion/radially outside portion which is not under wafer 30) having a first top surface which is higher than the semiconductor wafer (30, Fig. 3; 72, Fig. 11, 13, 15) (see also Fig. 11, 13, 15, 16, 17, 18) (para. [0094]). Nishio further teaches that the height (and therefore the location of the first top surface) of the edge ring is a result-effective variable which affects the plasma-sheath interface and plasma processing uniformity (abstract, para. [0031]) wherein in setting the height higher than the semiconductor wafer (as shown in Fig. 11 (a)) can enable extending the life of the focus/edge ring (para. [0092]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the first top surface of the first potion of the edge ring to be higher than the semiconductor wafer in view of teachings of Nishio in the apparatus of Sasaki in view of Ohmi, Koshiishi and Dhindsa (or alternatively Yeom) to enable extending the life of the edge ring (Nishio: para. [0092]).
Claim 21, 49, 50, 51, 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yatsuda et al. (US 2010/0300622 A1 hereinafter “Yatsuda”) in view of Ohmi et al. (US 2003/0121609 A1 hereinafter “Ohmi”) and Koshiishi et al. (US 2004/0040931 A1 hereinafter "Koshiishi"), Dhindsa (US 6,039,836) or alternatively Yeom et al. (KR20180035980A hereinafter "Yeom" and referring to English Machine Translation).
Regarding claim 21, (see 112b section above regarding claim interpretation) Yatsuda teaches an apparatus for etching (plasma processing apparatus 1, Fig. 1, paragraph [0050]-[0051]) comprising:
a ring assembly (comprising cylindrical holder 3, Fig. 1, paragraph [0052]); and
an edge ring (focus ring 5, Fig. 1, 2B) is disposed over the ring assembly (as understood from Fig. 1), wherein the edge ring comprises: 
a first portion having a first top surface (comprising outer top surface of focus ring 5, Fig. 2B); 
a second portion (comprising portion of focus ring 5 which is under the wafer 15, Fig. 2B) coupled to the first portion and having a second top surface (i.e. surface which is below the wafer 14, Fig. 2B, paragraph [0062]) lower than the first top surface;
a third portion (comprising groove 51, Fig. 2B) entirely embedded/disposed/integrated in the first portion (paragraph [0063]-[0067]);
a third top surface of the third portion. See annotated Fig. 2B of Yatsuda below.

    PNG
    media_image3.png
    777
    1195
    media_image3.png
    Greyscale
 
Yatsuda does not explicitly teach a seal member sealing the third portion, wherein the third portion is sealed to have a vacuum pressure, a thickness of the third portion is greater than a thickness of the second portion, a thickness of the seal member is less than the thickness of the second portion, a dielectric constant of the third portion is less than a dielectric constant of the first portion and the second portion, the third top surface is at a height between the first top surface of the first portion and the second top surface of the second portion and a bottom surface a bottom surface of the third portion is between the second top surface and a bottom surface of the second portion.
However, Ohmi teaches an etching apparatus (plasma etching device, Fig. 1, abstract, paragraph [0048]) comprising an edge ring (comprising auxiliary electrode 102 including local electrode 103 and means for adjusting junction impedance 104, Fig. 1, paragraph [0047]; comprising local electrode 103 including a cavity portion (117a/b, Fig. 26 (c) and 26(d), paragraph [0074]; claim 25) including a third portion (117a, Fig. 26(c),  117b, Fig. 26(d)) comprising vacuum to enable adjusting the junction impedance between the edge ring (comprising 103, Fig. 26 (c)-(d)) and the substrate support (comprising 101, Fig. 26 (c)-(d), paragraph [0074]) to control the penetration of high frequencies into the surface of the edge ring (comprising 102 including local electrode 103, Fig. 1, paragraph [0068]). Further, it is noted that in Fig. 26 (d) third portion (117b, Fig. 26 (d)) is at a vacuum pressure (paragraph [0074]) and the bottom portion of the edge ring (comprising 103, Fig. 26 (d)) is substantially similar to that of seal member 137 of instant application Fig. 3. Ohmi further teaches a thickness of the seal member is less than the thickness of the edge ring (as understood from Fig. 26(d)).
Additionally, Yatsuda teaches various different arrangements of third portions (Fig. 2B, 3A-3C) including an embodiment wherein the third portion (51, Fig. 3C) is sealed within the edge ring (5, Fig. 3C), wherein the thickness of the seal member (i.e. the distance between the bottom of the edge ring and the third portion 51 in Fig. 3C) is understood to be less than the thickness of the second portion (i.e. inner stepped portion) of the edge ring. Yatsuda further teaches that the third portion (comprising groove 51, Fig. 2B) causes a change in the impedance of the edge ring (comprising focus ring 5, Fig. 2B, paragraph [0028],[0035],[0077]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/provide a seal member sealing the third portion (Yatsuda: 51, Fig. 2B and 3C; Ohmi: 117a/b, Fig. 26(c) and 26(d)) (i.e. provide a seal member at the bottom of third portion 51 of Yatsuda) and configure the third portion to be sealed to have a vacuum pressure such that a thickness of the seal member is less than the thickness of the second portion in view of teachings of Ohmi and Yatsuda in the apparatus of Yatsuda as a known suitable alternative configuration of a third portion and an edge ring which would enable adjusting the impedance with respect to an edge ring (Ohmi: paragraph [0074]) for a desired plasma etching process. Furthermore, one of ordinary skill in the art would appreciate that providing a vacuum in a third portion of an edge ring is essentially the same as selecting a material to be inserted into a recess to affect the electrical properties (i.e. dielectric constant) of the edge ring. Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Further, it would be obvious to one of ordinary skill in the art would understand when modifying the edge ring 5 of Yatsuda with the teachings of Ohmi (i.e. by providing a seal portion to the bottom of the third portion 51of Yatsuda), claim limitation "bottom surface of the third portion is at a height between the second top surface and a bottom surface of the second portion" would be met since the third portion 51 of Yatsuda would be sealed with the seal member making the top surface of the seal member the bottom surface of the third portion which would be above the bottom surface of the second portion.
Yatsuda additionally teaches that the depth/thickness of the third portion (groove 51, Fig. 2B) is 70% or less than the total thickness of the edge ring in consideration of lifetime of the ring itself during exposure to plasma impact (paragraph [0031], [0064]). In other words, the depth/thickness of the third portion is understood to be a result-effective variable which would affect the life time of the ring. Yatsuda further teaches that the third portion (comprising groove 51, Fig. 2B) causes a change in the impedance of the edge ring (comprising focus ring 5, Fig. 2B, paragraph [0028],[0035],[0077]) and further teachings adjusting a shape of the third portion 51 to obtain a desired electric field distribution (para. [0077]). In other words, the shape of the third portion is a result-effective variable which affects an electric field distribution in a processing chamber
Further, Ohmi teaches that adjusting the size (i.e. thickness) of the third portion (cavity 117a/b, Fig. 26. (c) and 26 (d)) would adjust the impedance (paragraph [0074]) to control the penetration of high frequencies into the surface of the edge ring (comprising 102 including local electrode 103, Fig. 1, paragraph [0068]). Ohmi further teaches a thickness of the seal member is less than the thickness of the edge ring (as understood from Fig. 26(d)). One of ordinary skill in the art would appreciate that the thickness of the seal member (bottom portion of the edge ring 103, Fig. 26(d)) would affect the placement and the size of the third portion with respect to the edge ring as a whole and thus would affect the electrical properties (i.e. impedance) of the edge ring. In other words, the depth/thickness of the third portion is a result-effective variable which would affect the impedance of the edge ring.
Further, regarding limitation "a third top surface of the third portion is between the first top surface of the first portion and the second top surface of the second portion," one of ordinary skill in the art would appreciate that the positioning/heights of the different surfaces of the focus/edge ring would be dependent on the size/dimensions/thicknesses of the first, second and third portions of the focus/edge ring.
Additionally, Koshiishi teaches that the shape, dimension, and selection of material of a focus ring are all variables that can be adjusted to affect the impedance of the focus/edge ring (para. [0074]).
Without showing unexpected results, the claimed thickness of the third portion and the thickness of the seal member (and additionally the respective positions/heights of the first, second, and third top surfaces which respect to one another) cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the thickness of the third portion and the thickness of the seal member (which would affect the relative positions/heights of the first, second, and third top surfaces of the edge ring) in view of teachings of Yatsuda, Ohmi, and Koshiishi the apparatus of Yatsuda in view of Ohmi to obtain the desired impedance of the edge ring for optimized wafer/substrate processing, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). See also MPEP § 2144.05.
Regarding limitation "the third portion has a dielectric constant less than a dielectric constant of the first portion and the second portion":
Dhindsa teaches (Fig. 6, col 7 line 51- col 8 line 10, abstract) a focus/edge ring (302, Fig. 6) comprising a third portion (comprising inserts 602, 604, 606, Fig. 6) having low dielectric constant material encapsulated inside the focus/edge ring (302, Fig.6) wherein the third portion is a material having lower dielectric constant than the remainder of the focus ring (abstract, col 4 line 42-67) for the purpose of bending equipotential field lines to reduce focus ring erosion (col 8 line 14-18). (Examiner notes that Dhindsa addresses the same problem as the instant invention as disclosed in para. [0018] and [0035] of the instant specification.).
Alternatively, Yeom teaches a focus/edge ring (150, Fig. 1) comprising a third portion (comprising 154, Fig. 1) having a dielectric constant which is less than a dielectric constant of the outer portion (comprising 152, Fig. 1) in order to extend the lifespan of the focus/edge ring (150, Fig. 1) (para. [0020]-[0022]). (Examiner notes that Yeom addresses the same problem as the instant invention as disclosed in para. [0018] and [0035] of the instant specification.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a material of the third portion (Yatsuda: 51, Fig. 2B) having a lower dielectric constant than the rest of the edge ring (i.e. first and second portion) in view of teachings of Dhindsa or alternatively Yeom in the apparatus of Yatsuda in view of Ohmi and Koshiishi to enable reducing edge ring erosion and/or extend the lifetime of the edge ring (Dhindsa: col 8 line 14-18; Yeom: para. [0020]-[0022]).
Regarding claim 49, Yatsuda in view of Ohmi, Koshiishi and Dhindsa (or alternatively Yeom) teaches all of the limitations of claim 21 as applied above and Yatsuda further teaches wherein the ring assembly (comprising cylindrical holder 3, Fig. 1, paragraph [0052]) comprises an annular configuration configured to receive the edge ring (5, Fig. 1).
Regarding claim 50, Yatsuda in view of Ohmi, Koshiishi and Dhindsa (or alternatively Yeom) teaches all of the limitations of claim 21 as applied above including a ring assembly (Yatsuda: 3, Fig. 1) and in light of how Yatsuda was modified in view of teachings of Ohmi in claim 1 rejection to provide a seal member (Ohmi: comprising bottom portion of ring 103 which seals 117, Fig. 26 (d)) to seal third portion 51 of Yatsuda (Fig. 2B) limitation “wherein the third portion is separated from the ring assembly by the seal member” would understood to be met.
Regarding claim 51, Yatsuda in view of Ohmi, Koshiishi and Dhindsa (or alternatively Yeom) teaches all of the limitations of claim 21 as applied above and Yatsuda further teaches wherein a width of the first portion (i.e. right-side portion) of the edge ring is greater than a width of a second portion (i.e. stepped portion of edge ring which is below wafer 15, Fig. 2B) of the edge ring (see annotated Fig. 2B of Yatsuda above in claim 1 rejection).
Regarding claim 53, Yatsuda in view of Ohmi, Koshiishi and Dhindsa (or alternatively Yeom) teaches all of the limitations of claim 21 as applied above and in light of how Yatsuda was modified in view of teachings of Ohmi in claim 1 rejection to provide a seal member (Ohmi: comprising bottom portion of ring 103 which seals 117, Fig. 26 (d)) which is aligned with the bottom surface of the edge ring 103 (Fig. 26 (d)) to seal third portion 51 of Yatsuda(Fig. 2B) limitation “wherein the bottom surface of the second portion is aligned with a bottom surface of the seal member” would be met in the resulting apparatus.
Claim 21, 49, 50, 51, 52, 53, 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN106548967A hereinafter “Cheng” and referring to English Machine Translation) in view of of Ohmi et al. (US 2003/0121609 A1 hereinafter “Ohmi”) and Koshiishi et al. (US 2004/0040931 A1 hereinafter "Koshiishi"), Dhindsa (US 6,039,836) or alternatively Yeom et al. (KR20180035980A hereinafter "Yeom" and referring to English Machine Translation).
Regarding claim 21, (see 112b section above regarding claim interpretation) Cheng teaches an apparatus for an etching apparatus (paragraph [0004], [0058]) comprising:
A ring assembly (comprising base ring 24, Fig. 3A, paragraph [0039]) and the edge ring (comprising focus ring 23, Fig. 3A; comprising 231, Fig. 3C, paragraph [0040]) taught above is disposed over the ring assembly;
edge ring (comprising focus ring 23, Fig. 3A; comprising 231, Fig. 3C, paragraph [0040]) is disposed over the ring assembly; the edge ring (comprising focus ring 23, Fig. 3A; comprising 231, Fig. 3C) for an etching apparatus (paragraph [0004]), comprising: 
a first portion (comprising a rightside portion of base 231 to the right of the vertical dotted line in annotated Fig. 3C below) having a first top surface (see annotated Fig. 3C below); 
a second portion (comprising portion of 231 which is under the wafer and is to the left of the vertical dotted line shown in annotated Fig. 3C below) coupled to the first portion and having a second top surface lower than the first top surface (see annotated Fig. 3C below); and 
a third portion (comprising adjusting block 27, Fig. 3C; paragraph [0017], [0040],[0042],[0054]) entirely embedded in the first portion. See annotated Fig. 3C of Cheng below;
a third top surface of the third portion (27, Fig. 3C) (see annotated Fig. 3C of Cheng below)
See annotated Fig. 3C of Cheng below.

    PNG
    media_image4.png
    719
    861
    media_image4.png
    Greyscale

Cheng does not explicitly teach a seal member sealing the third portion, wherein the third portion is sealed to have a vacuum pressure, a thickness of the third portion is greater than a thickness of the second portion, and a thickness of the seal member is less than the thickness of the second portion, the third top surface of the third portion is between the first top surface of the first portion and the second top surface of the second portion, and a bottom surface of the third portion is at a height between the second top surf ace and a bottom surface of the second portion; a dielectric constant of the third portion is less than a dielectric constant of the first portion and the second portion.
However, Cheng teaches selecting different materials as the third portion (comprising adjusting block 27 are inserted, Fig. 3C; paragraph [0017], [0040], [0042], [0054]) to adjust the dielectric constant of the edge ring to influence the electric field and thus the etching rate (paragraph [0054]). Cheng also teaches that the recesses where the third portion (27, Fig. 3C) are inserted can also be at vacuum (paragraph [0054]).
Ohmi teaches an etching apparatus (plasma etching device, Fig. 1, abstract, paragraph [0048]) comprising an edge ring (comprising auxiliary electrode 102 including local electrode 103 and means for adjusting junction impedance 104, Fig. 1, paragraph [0047]; comprising local electrode 103 including a cavity portion (117a/b, Fig. 26 (c) and 26(d), paragraph [0074]; claim 25) including a third portion (117a, Fig. 26(c),  117b, Fig. 26(d)) comprising vacuum to enable adjusting the junction impedance between the edge ring (comprising 103, Fig. 26 (c)-(d)) and the substrate support (comprising 101, Fig. 26 (c)-(d), paragraph [0074]) to control the penetration of high frequencies into the surface of the edge ring (comprising 102 including local electrode 103, Fig. 1, paragraph [0068]). Further, it is noted that in Fig. 26 (d) third portion (117b, Fig. 26 (d)) is at a vacuum pressure (paragraph [0074]) and the bottom portion of the edge ring (comprising 103, Fig. 26 (d)) is substantially similar to that of seal member 137 of instant application Fig. 3. Ohmi further teaches a thickness of the seal member is less than the thickness of the edge ring (as understood from Fig. 26(d)).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/provide a seal member sealing the third portion (Cheng: 27, Fig. 3C; Ohmi: 117a/b, Fig. 26(c) and 26(d)) (i.e. provide a seal member at the bottom of third portion 27 of Cheng) and configure the third portion to be sealed to have a vacuum pressure such that a thickness of the seal member is less than the thickness of the second portion in view of teachings of Ohmi and Cheng in the apparatus of Cheng as a known suitable alternative configuration of a third portion and an edge ring which would enable adjusting the impedance with respect to an edge ring (Ohmi: paragraph [0074]) for a desired plasma etching process. Furthermore, one of ordinary skill in the art would appreciate that providing a vacuum in a third portion of an edge ring is essentially the same as selecting a material to be inserted into a recess to affect the electrical properties (i.e. dielectric constant) of the edge ring. Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Further, it would be obvious to one of ordinary skill in the art would understand when modifying the edge ring 231 of Cheng with the teachings of Ohmi (i.e. by providing a seal portion to the bottom of the third portion 231 of Cheng), claim limitation "bottom surface of the third portion is at a height between the second top surface and a bottom surface of the second portion" would be met since the third portion 231 of Cheng would be sealed with the seal member making the top surface of the seal member the bottom surface of the third portion which would be above the bottom surface of the second portion.
Further, Ohmi teaches that adjusting the size (i.e. thickness) of the third portion (cavity 117a/b, Fig. 26. (c) and 26 (d)) would adjust the impedance (paragraph [0074]) to control the penetration of high frequencies into the surface of the edge ring (comprising 102 including local electrode 103, Fig. 1, paragraph [0068]). Ohmi further teaches a thickness of the seal member is less than the thickness of the edge ring (as understood from Fig. 26(d)). One of ordinary skill in the art would appreciate that the thickness of the seal member (bottom portion bottom portion of the edge ring 103, Fig. 26(d)) would affect the placement and the size of the third portion with respect to the edge ring as a whole and thus would affect the electrical properties (i.e. impedance) of the edge ring. In other words, the depth/thickness of the third portion is a result-effective variable which would affect the impedance of the edge ring.
Further, regarding limitation "a third top surface of the third portion is between the first top surface of the first portion and the second top surface of the second portion," one of ordinary skill in the art would appreciate that the positioning/heights of the different surfaces of the focus/edge ring would be dependent on the size/dimensions/thicknesses of the first, second and third portions of the focus/edge ring, wherein Cheng already teaches that the third top surface of the third portion is approximately disposed at the same level as the second top surface as understood from Fig. 3C of Cheng.
Additionally, Koshiishi teaches that the shape, dimension, and selection of material of a focus ring are all variables that can be adjusted to affect the impedance of the focus/edge ring (para. [0074]).
Without showing unexpected results, the claimed thickness of the third portion and the thickness of the seal member (and additionally the respective positions/heights of the first, second, and third top surfaces which respect to one another) cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the thickness of the third portion and the thickness of the seal member (which would affect the relative positions/heights of the first, second, and third top surfaces of the edge ring) in view of teachings of Ohmi, and Koshiishi the apparatus of Cheng in view of Ohmi to obtain the desired impedance of the edge ring, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). See also MPEP § 2144.05.
Regarding limitation "the third portion has a dielectric constant less than a dielectric constant of the first portion and the second portion":
Dhindsa teaches (Fig. 6, col 7 line 51- col 8 line 10, abstract) a focus/edge ring (302, Fig. 6) comprising a third portion (comprising inserts 602, 604, 606, Fig. 6) having low dielectric constant material encapsulated inside the focus/edge ring (302, Fig.6) wherein the third portion is a material having lower dielectric constant than the remainder of the focus ring (abstract, col 4 line 42-67) for the purpose of bending equipotential field lines to reduce focus ring erosion (col 8 line 14-18). (Examiner notes that Dhindsa addresses the same problem as the instant invention as disclosed in para. [0018] and [0035] of the instant specification.).
Alternatively, Yeom teaches a focus/edge ring (150, Fig. 1) comprising a third portion (comprising 154, Fig. 1) having a dielectric constant which is less than a dielectric constant of the outer portion (comprising 152, Fig. 1) in order to extend the lifespan of the focus/edge ring (150, Fig. 1) (para. [0020]-[0022]). (Examiner notes that Yeom addresses the same problem as the instant invention as disclosed in para. [0018] and [0035] of the instant specification.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a material of the third portion (Cheng: 27, Fig. 3C) having a lower dielectric constant than the rest of the edge ring (i.e. first and second portion) in view of teachings of Dhindsa or alternatively Yeom in the apparatus of Cheng in view of Ohmi and Koshiishi to enable reducing edge ring erosion and/or extend the lifetime of the edge ring (Dhindsa: col 8 line 14-18; Yeom: para. [0020]-[0022]).
Regarding claim 49, Cheng in view of Ohmi, Koshiishi and Dhindsa (or alternatively Yeom) teaches all of the limitations of claim 21 as applied above and Cheng further teaches wherein the ring assembly (comprising 24, Fig. 3A) comprises an annular configuration configured to receive (i.e. support) the edge ring (comprising 23, Fig. 3A) (paragraph [0039] line 251).
Regarding claim 50, Cheng in view of Ohmi, Koshiishi and Dhindsa (or alternatively Yeom) teaches all of the limitations of claim 21 as applied above and it would be apparent to one of ordinary skill in the art when modifying Cheng in Cheng in view of Ohmi in claim 21 to provide a seal member sealing the third portion 27 of Cheng, that the seal member would be disposed to separate the third portion 27 to from the ring assembly (24, Fig. 3A) thus meeting limitation “wherein the third portion is separated from the ring assembly by the seal member.”
Regarding claim 51, Cheng in view of Ohmi, Koshiishi and Dhindsa (or alternatively Yeom) teaches all of the limitations of claim 21 as applied above and Cheng further teaches wherein a width of the first portion (i.e. radially outward portion/right side portion) of the edge ring (231, Fig. 3C) is greater than a width of a second portion (i.e. portion of 231 disposed under the wafer as understood from Fig. 3C) of the edge ring (231, Fig. 3C).
Regarding claim 52, Cheng in view of Ohmi, Koshiishi and Dhindsa (or alternatively Yeom) teaches all of the limitations of claim 21 as applied above and Cheng further teaches that the edge ring further comprises an alignment anchor (interpreted broadly as comprising a support structure that is capable of aligning) (i.e. comprising at least the radially extending regions of the edge ring between the recesses (mounting holes 232, Fig. 3B) is considered as comprising “an alignment anchor” since the regions of the edge ring between the recesses (232, Fig. 3B) support/anchors the edge ring and horizontally aligns the edge ring onto the ring assembly (24, Fig. 3A)). Note that the alignment anchor 135 of the instant application (Fig. 6A, paragraph [0037]) is understood to be a supporting portion of the edge ring located between recesses 136c (Fig. 6A) and which couples a radially inner and radially outer portion of the edge ring, and does not appear to have any further purpose or function other than providing structural support and alignment to the edge ring.  Thus, the regions of the edge ring of Cheng which are between the recesses/mounting holes are considered to read on “an alignment anchor.”
Regarding claim 53, Cheng in view of Ohmi, Koshiishi and Dhindsa (or alternatively Yeom) teaches all of the limitations of claim 21 as applied above and in light of how Cheng was modified in view of teachings of Ohmi in claim 1 rejection to provide a seal member (Ohmi: comprising bottom portion of ring 103 which seals 117, Fig. 26 (d)) which is aligned with the bottom surface of the edge ring 103 (Fig. 26 (d)) to seal third portion 27 of Cheng (Fig. 3C) limitation “wherein the bottom surface of the second portion is aligned with a bottom surface of the seal member” would be met in the resulting apparatus.
Regarding claim 54, Cheng in view of Ohmi, Koshiishi and Dhindsa (or alternatively Yeom) teaches all of the limitations of claim 21 and 53 as applied above and Cheng further teaches wherein the bottom surface of the second portion (i.e. portion of focus ring 23 disposed under the wafer/workpiece 22, Fig. 3A) is in contact with the ring assembly (24, Fig. 3A) and it would be apparent to one of ordinary skill in the art when modifying Cheng in view of Ohmi in claim 1 rejection to provide a seal member (Ohmi: comprising bottom portion of ring 103 which seals 117, Fig. 26 (d)) the bottom surface of the seal member would also be in contact with the ring assembly (Cheng: 24, Fig. 3A).
Response to Arguments
Applicant's arguments filed 15 June 2022 have been fully considered but they are not persuasive in light of new rejections necessitated by Applicant’s amendments as further discussed below.
Applicant argues (remarks middle of page 8) that unexpected results may be obtained from the features of the top surfaces of the first, second and third portions and bottom surfaces of the second and third portions according to [0035] and [0036] of the specification.
Examiner responds that Applicant recites the potential of unexpected results without providing evidence of unexpected results. Examiner notes that para. [0035]-[0036] of the instant specification merely states that “the erosion rate of the edge ring 130 is correlated to an electric potential of the edge ring 130, and the electric potential of the edge ring 130 is directly proportional to a capacitance of the edge ring…[wherein] by adjusting the area A and/or the thickness d of the third portion 132c, the capacitance can be adjusted to any desired value.” In other words, para. [0035]-[0036] merely establishes that the size of the third portion is a result-effective variable which affects the capacitance of the edge ring and ultimately the electric potential and erosion rate of the edge ring. Additionally, examiner notes that the Specification is absent of specific examples of dimensions for the area A and thickness/depth d. Examiner further notes that the current claim limitations have support in the drawings/figures however, the instant specification discloses in para. [0003] that “dimensions of the various features may be arbitrarily increased or reduced for clarity of discussion.” 
Applicant argues (remarks bottom page 8) regarding independent claims 1, 9, 21 that Sasaki fails to teach or suggest: the thickness of the third portion is greater than the thickness of the second portion; the third portion 50 has a dielectric constant less than a dielectric constant of the first portion and the second portion, and the third portion 50 is sealed by the seal member at a vacuum pressure; a relationship between a third top surface of the third portion, a first top surface of the first portion and a second top surface of the second portion; a relationship between a bottom surface of the third portion and second top surface/a bottom surface of the second portion.
Examiner responds to applicant's arguments against the references (Sasaki) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, claim 1 rejection has been modified as necessitated by Applicant’s amendments to the claims.
Currently claim 1 is rejected as being unpatentable over Sasaki in view of Ohmi, Koshiishi, and Dhindsa (or alternatively Yeom) as discussed in detail in claims rejection above. Sasaki does not explicitly teach a thickness of the third portion is greater than a thickness of the second portion, a thickness of the seal member is less than the thickness of the second portion, the third portion has a dielectric constant less than a dielectric constant of the first portion and the second portion, a seal member sealing the third portion, and the third portion is sealed by the seal member at a vacuum pressure. However, Sasaki does teach that the third portion (50, Fig. 2) is formed to adjust the impedance of the edge ring (para. [0035]). Further, Ohmi is cited to teach the sealing member and sealing a third portion (117b, Fig. 26(d)) at a vacuum pressure to enable adjusting an impedance (para. [0068],[0074]). 
It would be obvious to provide/add a seal member at the bottom of third portion 50 of Sasaki to seal the third portion at a vacuum pressure in view of teachings of Ohmi in the apparatus of Sasaki as a known suitable alternative configuration of a third portion which would enable adjusting the impedance with respect to and edge ring for a desired plasma etching process (Ohmi: para. [0074]). Ohmi further teaches that the thickness/depth of the third portion (117b, Fig. 26(d)) is a result-effective variable which affects the junction impedance (para. [0068], [0074]). Further, regarding limitation "a third top surface of the third portion is between the first top surface of the first portion and the second top surface of the second portion," one of ordinary skill in the art would appreciate that the positioning/heights of the different surfaces of the focus/edge ring would be dependent on the size/dimensions/thicknesses of the first, second and third portions of the focus/edge ring. Additionally, Koshiishi teaches that the shape, dimension, and selection of material of a focus ring are all variables that can be adjusted to affect the impedance of the focus/edge ring (para. [0074]).
Without showing unexpected results, the claimed thickness of the third portion and the thickness of the seal member (and additionally the respective positions of the first, second, and third top surfaces which respect to one another) cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the thickness of the third portion and the thickness of the seal member (which would affect the relative positions of the first, second, and third top surfaces of the edge ring)  in view of teachings of Ohmi and Koshiishi in the apparatus of Sasaki in view of Ohmi to obtain the desired impedance of the edge ring, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). See also MPEP § 2144.05.  Additionally, examiner notes that the Specification is absent of specific examples of dimensions for the area A and thickness/depth d of the edge ring. Examiner further notes that the claim limitations have support in the drawings/figures however, the instant specification discloses in para. [0003] that “dimensions of the various features may be arbitrarily increased or reduced for clarity of discussion.”
Regarding limitation "the third portion has a dielectric constant less than a dielectric constant of the first portion and the second portion": both Dhindsa and Yeom teach a third portion having a material which is lower in dielectric constant than the remainder of the edge ring to reduce edge ring erosion/increase lifetime of the edge ring, as discussed in detail in claims rejections above (Dhindsa: col 8 lien 14-18; Yeom: para. [0020]-[0022]). Examiner notes that both Dhindsa addresses the same problem as the instant invention as disclosed in para. [0018] and [0035] of the instant specification. It would be obvious to select a material of the third portion to have a dielectric constant lower than that of the first and second portion of the edge ring to enable increasing/extending the life time of the edge ring.
Applicant argues (remarks top of page 10) regarding independent claim 21 that Cheng fails to teach or suggest: the thickness of the alleged third portion 27 is greater than the thickness of the second portion; a relationship between a third top surface of the alleged third portion 27, a first top surface of the first portion and a second top surface of the second portion; a relationship between a bottom surface of the alleged third portion 27 and second top surface/a bottom surface of the second portion.
Examiner responds to applicant's arguments against the references (Cheng) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, claim 21 rejection has been modified as necessitated by Applicant’s amendments. Currently claim 21 is rejected as being unpatentable over Cheng in view of Ohmi, Koshiishi, Dhindsa (or alternatively Yeom). Cheng does not explicitly teach that the thickness of the third portion 27 is greater than the thickness of the second portion. Cheng does however teach that the third portion 27 is approximately equal in thickness to the second portion as understood in Fig. 3C. Additionally, Ohmi teaches that the thickness/depth of the third portion (117b, Fig. 26(d)) is a result-effective variable which affects the junction impedance (para. [0068], [0074]). Further, regarding limitation "a third top surface of the third portion is between the first top surface of the first portion and the second top surface of the second portion," one of ordinary skill in the art would appreciate that the positioning of the different surfaces of the focus/edge ring would be dependent on the size/dimensions/thicknesses of the first, second and third portions of the focus/edge ring. Further, Koshiishi teaches that the shape, dimension, and selection of material of a focus ring are all variables that can be adjusted to affect the impedance of the focus/edge ring (para. [0074]).
Without showing unexpected results, the claimed thickness of the third portion and the thickness of the seal member (and additionally the respective positions of the first, second, and third top surfaces which respect to one another) cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the thickness of the third portion and the thickness of the seal member (which would affect the relative positions of the first, second, and third top surfaces of the edge ring)  in view of teachings of Ohmi and Koshiishi in the apparatus of Sasaki in view of Ohmi to obtain the desired impedance of the edge ring, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). See also MPEP § 2144.05.  Additionally, examiner notes that the Specification is absent of specific examples of dimensions for the area A and thickness/depth d. Examiner further notes that the claim limitations have support in the drawings/figures however, the instant specification discloses in para. [0003] that “dimensions of the various features may be arbitrarily increased or reduced for clarity of discussion.” Thus, there does not appear to be any apparent criticality of the claimed thicknesses and relationships between surfaces of the first, second, and third portions of the edge ring.
Applicant argues (remarks bottom page 10 to top of page 11) regarding independent claims 21 that Yatsuda fails to teach or suggest: the thickness of the third portion 51 is greater than the thickness of the second portion; a relationship between a third top surface of third portion 51, a first top surface of the first portion and a second top surface of the second portion; a relationship between a bottom surface of the third portion 51 and second top surface/a bottom surface of the second portion.
Examiner responds to applicant's arguments against the references (Yatsuda) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, claim 21 rejection has been modified as necessitated by Applicant’s amendments. Currently claim 21 is rejected as being unpatentable over Yatsuda in view of Ohmi, Koshiishi, Dhindsa (or alternatively Yeom). In the instant case, claim 21 rejection has been modified as necessitated by Applicant’s amendments. Currently claim 21 is rejected as being unpatentable over Yatsuda in view of Ohmi, Koshiishi, Dhindsa (or alternatively Yeom) as discussed in detail in claims rejection above. See also above response to arguments section para. 88-89 regarding teachings of Ohmi and Koshiishi as applied to claim 21. 
Applicant argues (remarks page 11) regarding independent claims 1, 9, 21 that Ohmi fails to teach or suggest: a second portion; thickness of the third portion 117b is greater than, less or equal to a thickness of the second portion; third portion 117b has a dielectric constant less than a dielectric constant of the first portion 103 and the second portion, and the third portion 117b is sealed by the member at a vacuum pressure; a relationship between a bottom surface of the third portion 117b and second top surface/a bottom surface of the second portion. Applicant further argues that Ohmi is silent regarding a relationship between a third top surface of the third portion 117b, a first top surface of the first portion and a second top surface of the second portion.
Examiner responds that Ohmi does teach a third portion 117b is sealed by the member at a vacuum pressure as disclosed in para. [0074] of Ohmi. In the current rejections Ohmi is not cited to teach limitation “third portion has a dielectric constant less than a dielectric constant of the first portion and the second portion,” but currently, Dhindsa or alternatively Yeom is cited to teach the aforementioned claim limitation as discussed in detail in claims rejections above. Though Ohmi is silent regarding a relationship between a third top surface of the third portion, a first top surface of the first portion and a second top surface of the second portion, Ohmi does teach that adjusting the size (i.e. depth/thickness) of the third portion (cavity 117a/b, Fig. 26. (c) and 26 (d)) would adjust the impedance (paragraph [0074]) to control the penetration of high frequencies into the surface of the edge ring (comprising 102 including local electrode 103, Fig. 1, paragraph [0068]). In other words, the depth/thickness of the third portion is a result-effective variable which would affect the impedance of the edge ring. Further, regarding limitation "a third top surface of the third portion is between the first top surface of the first portion and the second top surface of the second portion," one of ordinary skill in the art would appreciate that the positioning/heights of the different surfaces of the focus/edge ring would be dependent on the size/dimensions/thicknesses of the first, second and third portions of the focus/edge ring. Additionally, Koshiishi teaches that the shape, dimension, and selection of material of a focus ring are all variables that can be adjusted to affect the impedance of the focus/edge ring (para. [0074]). Without showing unexpected results, the claimed thickness of the third portion and the thickness of the seal member (and additionally the respective positions of the first, second, and third top surfaces which respect to one another) cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the thickness of the third portion and the thickness of the seal member (which would affect the relative positions/heights of the first, second, and third top surfaces of the edge ring)  in view of teachings of Ohmi and Koshiishi to obtain the desired impedance of the edge ring, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). See also MPEP § 2144.05.  Additionally, examiner notes that the Specification is absent of specific examples of dimensions for the area A and thickness/depth d of the edge ring portions. Examiner further notes that the claim limitations have support in the drawings/figures however, the instant specification discloses in para. [0003] that “dimensions of the various features may be arbitrarily increased or reduced for clarity of discussion.” Thus, there does not appear to be any apparent criticality of the claimed thicknesses and relationships between surfaces of the first, second, and third portions of the edge ring.
Applicant argues (remarks bottom page 11) regarding independent claims 1, 9, 21 that Kersch fails to teach or suggest: the third portion 11 is entirely embedded in the first portion 10 and sealed by a seal member; the thickness of the third portion 11 is entirely less than a thickness of the first portion 10 and greater than the thickness of the second portion 10a; the third portion has a dielectric constant less than a dielectric constant of the first portion and the second portion, and the third portion is sealed by the seal member at a vacuum pressure; a relationship between a third top surface of the third portion 51, a first top surface of the first portion and a second top surface of the second portion; a relationship between a bottom surface of the third portion 51 and second top surface/a bottom surface of the second portion.
Examiner responds that claim 1, 9, and 21 rejections have been modified as necessitated by Applicant’s amendments to the claims. Kersch is no long cited in the current rejections, therefore applicant’s arguments are moot.
In light of the above, independent claims 1, 9, 21 are rejected. 
Further, in view of Examiner’s remarks regarding independent claims 1, 9, 21, the dependent claims 12-14, 22-23, 27-38 are also rejected, as detailed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yasui et al. (US 2014/0011365 A1) teaches and edge ring comprising a third portion (117, Fig. 2) having a thickness greater than a second portion (comprising portion of 118 which is underneath substrate/wafer 112, Fig. 2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        /RAM N KACKAR/Primary Examiner, Art Unit 1716